         Case 1:19-cv-11466-DJC Document 1 Filed 07/03/19 Page 1 of 7


                              UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


____________________________________
                                    )                CIVIL ACTION NO.
VIVIAN ROBERSON,                    )
               Plaintiff            )
          v.                        )
                                    )
THE PRUDENTIAL INSURANCE            )
COMPANY OF AMERICA,                 )
                  Defendant         )
____________________________________)

                                         COMPLAINT

       The Plaintiff, VIVIAN ROBERSON (“ROBERSON”), by and through her undersigned

counsel, hereby sues THE PRUDENTIAL INSUANCE COMPANY OF AMERICA

(“PRUDENTIAL”), and alleges as follows:

                            JURISDICTION, VENUE AND PARTIES

1.    This action arises under ERISA or the Employee Retirement Income Security Act of

      1974, 29 USC §§ 1001 et seq., and more particularly 29 USC §1132 (a) (1) (B) thereof.

      This Court has jurisdiction under 29 USC § 1132 (f), which grants to the federal court

      original jurisdiction to determine claims under 29 USC §§ 1001 et seq. ROBERSON

      brings this action to recover long-term disability (“LTD”) benefits due to her under the

      terms of an employee welfare benefit plan, to enforce her rights under the plan and to

      clarify her rights to benefits under the terms of the plan.

2.    ROBERSON was at all times relevant a citizen of the United States of America and in all

      respects sui juris.

3.    PRUDENTIAL is a corporation with its principal place of business in the State of New

      Jersey, authorized to transact and is transacting business in the District of Massachusetts.
         Case 1:19-cv-11466-DJC Document 1 Filed 07/03/19 Page 2 of 7


4.    Venue is proper in this District under 29 USC 1132 (e)(2),          in that the defendant,

      PRUDENTIAL, is authorized to and is doing business within the District of

      Massachusetts and “may be found” in the District of Massachusetts.

                                FACTUAL ALLEGATIONS

5.    This case arises out of the purposeful, unwarranted and unlawful denial of disability

      benefits to ROBERSON by PRUDENTIAL.

6.    ROBERSON was at all times material an employee of MASSCHUSETTS INSTITUTE

      OF TECHNOLOGY. (“M.I.T.”).

7.    ROBERSON was at all times material a plan participant under the M.I.T. Benefit Plan,

      Group Policy No. 46679 (the “LTD Plan”) which is established by M.I.T. and pursuant to

      which ROBERSON is entitled to benefits. A true and correct copy of the LTD Plan has

      been attached hereto as Exhibit “A.”

8.    The LTD Plan is an employee welfare benefit plan within the meaning of Title 29, USC §

      1002 and regulated by ERISA.

9.    PRUDENTIAL is the insurer of benefits under the LTD Plan and was appointed by

      M.I.T., the Plan Administrator, as the named fiduciary for deciding claims for benefits

      under the LTD Plan, and for deciding any appeals of denied claims.

10.   As the decision maker and payer of plan benefits, PRUDENTIAL administered the claim

      with a conflict of interest and the bias this created affected the claims determination. As

      such, PRUDENTIAL is not entitled to a deferential standard of review.

11.   Pursuant to the terms and conditions of the LTD Plan, ROBERSON is entitled to LTD

      benefits for the duration of her disability, for so long as she remains disabled as required

      under the terms of the LTD Plan.


                                               2
         Case 1:19-cv-11466-DJC Document 1 Filed 07/03/19 Page 3 of 7


12.   According to PRUDENTIAL,




13.   Since approximately June 8, 2017 ROBERSON has been disabled under the terms of the

      LTD Plan.

14.   Shortly after becoming disabled, ROBERSON made a claim to M.I.T. under the LTD

      Plan for disability benefit.

15.   By letter dated April 6, 2018 PRUDENTIAL notified ROBERSON of their decision to

      deny her LTD benefits.

16.   By letter dated April 17, 2018 ROBERSON timely appealed PRUDENTIAL’S adverse

      benefit determination.

17.   By letter dated July 23, 2018 PRUDENTIAL again notified ROBERSON of their

      decision to deny her LTD benefits.

18.   By letter dated August 27, 2018 ROBERSON timely appealed PRUDENTIAL’S adverse

      benefit determination.

19.   By letter dated December 18, 2018 PRUDENTIAL affirmed its adverse determination

      and advised ROBERSON that she has the right to file a lawsuit under ERISA.



                                            3
         Case 1:19-cv-11466-DJC Document 1 Filed 07/03/19 Page 4 of 7


20.   At all relevant times, ROBERSON complied with all conditions precedent and exhausted

      all required administrative remedies under the LTD Plan.

21.   At all relevant times, as a result of sickness or injury, ROBERSON has been unable to

      perform the important duties of her regular job with M.I.T. or any job for which she was

      reasonably qualified.

22.   At all relevant times, ROBERSON has been under the regular care of a doctor.

23.   At all relevant times, ROBERSON was a Covered Person under the LTD Plan.

24.   From June 8, 2017 to the present date, ROBERSON has not received benefits owed to

      her under the LTD Plan, despite ROBERSON’s right to these benefits.

25.   At all relevant times, PRUDENTIAL was the payer of benefits.

26.   At all relevant times, PRUDENTIAL was the “Insurance Company” identified

      throughout the LTD Plan.

27.   At all relevant times, PRUDENTIAL was the Administrator and named fiduciary for

      deciding claims for benefits under the LTD Plan, and for deciding any appeals of denied

      claims.

28.   At all relevant times, ROBERSON has been and remains Disabled and entitled to LTD

      benefits from PRUDENTIAL under the terms of the LTD Plan.

29.   ROBERSON has been forced to retain the services of the undersigned counsel in order to

      prosecute this action and is obligated to pay a reasonable attorney’s fee.

  CLAIM FOR BENEFITS, ENFORCEMENT AND CLARIFICATION OF RIGHTS,
PREJUDGMENT AND POSTJUDGMENT INTEREST AND ATTORNEYS’ FEES AND
              COSTS PURSUANT TO 29U.S.C. § 1132(a)(1)(B)

30.   ROBERSON incorporates Paragraphs 1 through 29 as if fully set forth herein.

31.   This is a claim to recover benefits, enforce rights, and clarify rights to future benefits

      under 29 U.S.C. §1132(a)(1)(B)
                                               4
         Case 1:19-cv-11466-DJC Document 1 Filed 07/03/19 Page 5 of 7


32.   Pursuant to 29 U.S.C. §1132(a)(1)(B), ROBERSON, as a participant under the LTD Plan,

      is entitled to sue for judicial determination and enforcement of benefits.

33.   ROBERSON has no other adequate remedy at law to address the injuries she has suffered

      and will continue to suffer as a result of PRUDENTIAL’S failure to pay her disability

      benefits.


34.   ROBERSON has exhausted all administrative remedies under the LTD Plan.

35.   Defendant breached the LTD Plan and violated ERISA in the following respects:

         (a) Failing to pay LTD benefit payments to ROBERSON at a time when

      PRUDENTIAL knew, or should have known, that ROBERSON was entitled to

      those benefits under the terms of the LTD Plan, as ROBERSON was disabled and

      unable to work and therefore entitled to benefits.

         (b) Failing to provide a prompt and reasonable explanation of the basis relied

      upon under the terms of the LTD Plan documents, in relation to the applicable

      facts and LTD Plan provisions, for the denial of ROBERSON’s claim for LTD

      benefits;

         (c) After ROBERSON’s claim was denied                  in whole or in part,

      PRUDENTIAL failed to adequately describe to ROBERSON any additional

      material or information necessary for ROBERSON to perfect her claim, along

      with an explanation of why such material is or was necessary.

         (d) PRUDENTIAL failed to properly and adequately investigate the merits of

      ROBERSON’s disability claim and failed to provide a full and fair review of

      ROBERSON’s claim.



                                               5
           Case 1:19-cv-11466-DJC Document 1 Filed 07/03/19 Page 6 of 7


36.   ROBERSON believes and thereon alleges that PRUDENTIAL wrongfully denied her

      claim for disability benefits under the LTD Plan by other acts or omissions of which

      ROBERSON is presently unaware, but which may be discovered in this future litigation

      and which ROBERSON will immediately make PRUDENTIAL aware of once said acts

      or omissions are discovered by ROBERSON.

37.   Following the denial of benefits under the LTD Plan, ROBERSON exhausted all

      administrative remedies required under ERISA, and ROBERSON has performed all

      duties and obligations on her part to be performed under the LTD Plan.

38.   As a proximate result of the aforementioned wrongful conduct of PRUDENTIAL,

      ROBERSON has damages for loss of disability benefits in a total sum to be shown at the

      time of trial.

39.   As a further direct and proximate result of this improper determination regarding

      ROBERSON’s claim for benefits, ROBERSON, in pursuing this action, has been

      required to incur attorneys’ costs and fees.        Pursuant to 29 U.S.C. § 1132(g)(1),

      ROBERSON is entitled to have such fees and costs paid by PRUDENTIAL.

40.   The wrongful conduct of PRUDENTIAL has created uncertainty where none should

      exist; therefore, ROBERSON is entitled to enforce her rights under the terms of the LTD

      Plan and to clarify her right to future benefits under the terms of the LTD Plan.

                                  REQUEST FOR RELIEF

      WHEREFORE, SUSAN ROBERSON prays for relief against PRUDENTIAL LIFE

ASSURANCE COMPANY OF BOSTON as follows:

      1.      Payment of disability benefits due Plaintiff;

      2.      An order declaring that Plaintiff is entitled to immediate reinstatement to the LTD

              Plan, with all ancillary benefits to which she is entitled by virtue of her disability,
                                                 6
     Case 1:19-cv-11466-DJC Document 1 Filed 07/03/19 Page 7 of 7


        and that benefits are to be paid under the LTD Plan for so long as Plaintiff

        remains disabled under the terms of the LTD Plan;

3.      In the alternative to the relief sought in paragraphs 1 and 2, an order remanding

        Plaintiff’s claim to the claims administrator to the extent any new facts or

        submissions are to be considered;

4.      Pursuant to 29 U.S.C. § 1132(g), payment of all costs and attorneys’ fees incurred

        in pursuing this action;

5.      Payment of pre-judgment and post-judgment interest as allowed for under ERISA;

        and

6.      Such other and further relief as this Court deems just and proper.


DATED: July 3, 2019


                                      ATTORNEYS DELL AND SCHAEFER,
                                      CHARTERED
                                      Attorneys for Plaintiff
                                      2404 Hollywood Boulevard
                                      Hollywood, FL 33020
                                      (954) 620-8300

                                      S/ Jay P. Symonds
                                      JAY P. SYMONDS, ESQUIRE
                                      BBO No: 637972
                                      Email: jay@diattorney.com
                                      GREGORY MICHAEL DELL, ESQUIRE
                                      BBO No: 677565
                                      Email: gdell@diattorney.com




                                         7
